       Case 2:20-cr-00165-JJT Document 144 Filed 03/26/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
     United States of America,                                 No. CR-20-00165-PHX-JJT
 9
                              Plaintiff,
10                                                        AMENDED SCHEDULING ORDER
                 vs.
11
12   John Michael Caruso Jr., et al.,
13                            Defendants.
14
15          IT IS ORDERED setting the following schedule of deadlines for discovery,
16   notices, motions, hearings and trial:
17   Discovery and Disclosure Deadlines:
18          a.         Government’s disclosure of preliminary witness list, exhibit list, and draft
19                     summary exhibits:1                                     November 1, 2021
20          b.         Defendant’s disclosure of preliminary witness list, exhibit list, and draft
21                     summary exhibits:                                      November 15, 2021
22          c.         Government’s Production of Jencks/Rule 26.2 material:2
23                                                                            December 13, 2021
24
25          1
                  The parties will submit preliminary drafts in good faith, with the
26   understanding that modest changes are likely to follow as a result of additional trial
     preparation. The goal is to provide early notice for the parties to prepare efficiently for
27   trial.
            2
28                 If either party obtains additional Jencks/Rule 26.2 material after the listed
     deadlines, such material shall be produced as soon as practicable.
      Case 2:20-cr-00165-JJT Document 144 Filed 03/26/21 Page 2 of 2




 1            d.    Defendant’s production of Rule 26.2 material:          December 13, 2021
 2   Pretrial Motions:
 3            a.    Motion deadline                                        September 3, 2021
 4            b.    Response deadline                                      September 24, 2021
 5            c.    Reply deadline                                         October 8, 2021
 6   Telephonic Status Conference:                                  October 4, 2021 at 9:00 a.m.
 7   Joint Statement of the Case, Joint Proposed Jury Instructions, and
 8   Joint Proposed Verdict Form:                                          December 3, 2021
 9   Motions In Limine:
10            a.    Motion deadline                                        November 5, 2021
11            b.    Response deadline                                      November 19, 2021
12   Final Pretrial Conference:                                     January 7, 2022 at 9:00 a.m.
13   Trial:                                                                    February 1, 2022
14
15            IT IS FURTHER ORDERED that excludable delay under Title 18 U.S.C.

16   §3161(h)(7)(A) and (B) will commence from June 9, 2021 to February 1, 2022.
              Dated this 26th day of March, 2021.
17
18
19                                   Honorable John J. Tuchi
                                     United States District Judge
20
21
22
23
24
25
26
27
28


                                                 -2-
